Orders of disposition, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered May 17, 1994, adjudicating respondent a juvenile delinquent and conditionally discharging him for a 12-month period following a fact-finding determination, based upon respondent’s admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, and July 24, 1994, placing respondent with the Division for Youth for a period of 12 months following a fact-finding determination, based upon his admission that he violated the terms of his conditional discharge by absconding from his group home, unanimously affirmed, without costs.
For the reasons stated in Matter of Deshone C. and Matter of Mark M. (207 AD2d 756, lv denied 85 NY2d 801), there is no merit to respondent’s contention that the juvenile delin*449quency petition was jurisdictionally defective. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.